NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       APR 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CYRUS MARK SANAI, an individual,                No. 19-55429

                Plaintiff-Appellant,            D.C. No. 2:18-cv-05663-RGK-E

 v.
                                                MEMORANDUM*
JAMES McDONNELL, an individual; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   R. Gary Klausner, District Judge, Presiding

                             Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Attorney Cyrus Mark Sanai appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action seeking to enjoin the enforcement of a state

court contempt judgment. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Gilbertson v. Albright, 381 F.3d 965, 982 n.19 (9th Cir. 2004) (en



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
banc). We may affirm on any basis supported by the record. Johnson v. Riverside

Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008). We affirm.

      Dismissal of Sanai’s action was proper under the Younger abstention

doctrine because federal courts are required to abstain from interfering with

pending state court proceedings where the federal action would have the practical

effect of enjoining the state proceedings. See Gilbertson, 381 F.3d at 977-78

(setting forth Younger abstention requirements); see also Juidice v. Vail, 430 U.S.

327, 335-36 (1977) (recognizing important state interest in the contempt process;

Younger abstention doctrine precludes federal interference with state court

contempt proceedings). Contrary to Sanai’s contention, no exception to the

Younger abstention doctrine applies. See Baffert v. Cal. Horse Racing Bd., 332

F.3d 613, 617 (9th Cir. 2003).

      The district court did not abuse its discretion in denying Sanai’s motion for

disqualification and disclosure motions related to disqualification because Sanai

presented no basis for disqualification. See Glick v. Edwards, 803 F.3d 505, 508

(9th Cir. 2015) (setting forth standard of review).

      The district court did not abuse its discretion in denying Sanai’s motions for

a preliminary injunction because Sanai presented no basis for such relief. See

Jackson v. City & County of San Francisco, 746 F.3d 953, 958-59 (9th Cir. 2014)

(setting forth standard of review and requirements for a preliminary injunction).


                                          2                                     19-55429
      To the extent the district court erred by denying Sanai’s post-judgment

motion to vacate dismissal of the action under the Rooker-Feldman doctrine, any

error was harmless because dismissal was proper under the Younger abstention

doctrine.

      Sanai’s motion for miscellaneous relief (Docket Entry No. 37) is granted as

to the request to file a corrected reply brief, and denied in all other respects. The

Clerk will file the reply brief submitted at Docket Entry No. 38.

      Sanai’s request to dismiss the appeal as to defendant McDonnell, set forth in

the corrected reply brief, is granted. This appeal is dismissed as to defendant

McDonnell only.

      Each judge on this panel declined the request to recuse.

      All other pending motions and requests are denied.

      AFFIRMED.




                                           3                                    19-55429